IN THE UNITED STATES DISTRICT COURT
FOR TI-IE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
DANIEL TAYLOR, )
Plaintiff, ) Civil Action No. 7:17~cv-00099
)
v. )
) By: Elizabeth K. Dilion
LESLIE FLEMING, et al. , ) United States District Judge
Defendants. )

MEM()RANDUM OPINION

Piaintiff Daniel Taylor, a Virginia inmate proceeding pro se, filed this civil rights action
pursuant to 42 U.S.C. § 1983. The defendants filed a motion to dismiss, and the court issued a
notice pursuant to Roseboro v. Garrfson, 528 F.Zd 309, 310 (4th Cir. 2005), on March 27, 2019.
See Dkt. Nos. 45 and 47. The notice gave Taylor twenty-one days to file a response to the
motion and advised him that, if he did not respond, the court would “assulne that Plaintiff has
lost interest in the case, and/or that Plaintiff agrees With what the Defendant[s] statef] in their
responsive pleading(s).” See Dkt. No. 47 . The notice further advised Taylor that, if he wished to
continue with the case, it was “necessary that Plaintiff respond in an appropriate fashion,” and
that if he failed to file some response within the time allotted, the court “may dismiss the case for
failure to prosecute.” Id. Taylor did not respond Therefore, Taylor’s complaint Will be
dismissed without prejudice for failure to prosecute

An appropriate order will be entered

ah
EN'I`ER: This 9 5"'day of April, 2019.

A/§@MM /e,@-/a,,

United States District lodge

 

